DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 1/26/2021 have been fully considered but they are not persuasive.

Applicant’s argument are geared towards the newly provided amendments and are addressed with the rejections provided to the new amendments.

MPEP 2111.04(11)
Regarding processing apparatus claims 1, 4, 6, 8, 9, the limitation have been amended to “in a case where”, “based on whether”, “in case”.   Claim 1 recites “based on whether a second control signal is received”. Examiner notes, since the claims are all process or method claims, if the first step has been met (e.g. “based on whether a second control signal is received from the second information processing apparatus in response to the first control signal”, then the step of “in a case where the second control signal transmitted from the second information processing apparatus is response to the first control signal is not received” is not required to be rejected because it is an "in case where" statement which is conditioned from the steps of where " based on whether a second control signal is received” and does not require the condition of “in a case where the second control signal transmitted from the second information processing apparatus is response to the first control signal is not received ".  .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being taught by Kitano US 20100073560.

Regarding claim 1 Kitano teaches a first information processing apparatus comprising: 

a main control unit configured to control an overall operation in the first information processing apparatus; (Kitano Fig.2 HDMI source) 

, wherein
the first information processing apparatus is connected with a second information processing apparatus via an interface, and (Fig.2 HDMI Transmitter unit connected to HDMI receiving unit)

	 the interface includes a signal channel in which transmission and reception of a determined signal is executed, and a control channel in which a plurality of  control signals used (Fig.2Transmission channels called DDC (Display data Channel)

a transmission/reception control unit configured to control the transmission and the reception of the determined signal; and(Fig2 #81 and 82 Also para 84 The transmitter 81 converts corresponding differential signals and performs serial transmission)

and a signal management unit configured to:

 transmit, in a normal standby power off state, a polling signal as a first control signal of the plurality of control signals to the second information processing apparatus; (Kitano Para 166 The cable detection circuit 115 shown in FIG. 6 is provided in the source device.   The source device can determine whether the HDMI cable is connected to the HDMI connector or not by using the cable detection circuit 115.  The source device can determine whether topology of CEC is effective or not even when the sink device is in a standby state and voltage of the HPD line is in a low level.)  Examiner notes that the SPT or step waveform signal is inputted ‘transmit[ted]’  into the cable detection circuit (para 38) to pole the DET [detection] signal via the D flip-flop.

determine a connection state of the interface based on one of a presence or absence of a second control signal of the plurality of control signals from the second information processing apparatus in response to the first control signal (Kitano Para 71, The connection information of external devices (source devices; multipole devices multiple signals also see applicants para 23 other devices) in the active state to the HDMI connectors 101a to 101c is obtained from a potential state of a 19 pin, namely, an HPD (Hot Plug Detect) pin.) It is noted that the signal transmitted it different then the signal that is received, i.e. second signal is increased based on potential state, 

wherein an insertion/extraction state of an HDMI cable is determined as the connection state of the interface; (Para 71, That is, when the external device in the active state is connected, voltage of the HPD pin is increased.)

	determine, based on the absence of the second control signal from the second information processing apparatus in response to the first control signal, that the HDMI cable which is in the connection state of the interface is removed; and (para 14 indicating connectors to which cables are not connected are displayed lighter than connector indications indicating connectors to which cables are connected. Also para 21the transmission line state to be detected is connection/disconnection of the transmission line to the connection portion, the detection output is in another state when the transmission line is not connected to the connection portion.) Also para 133 “No cable”

	stop an operation of the main control unit and the transmission/reception control unit based on the determination that the HDMI cable is removed.(Para 143 the detection output DET is "1", the control unit 105 determines that "No cable" in Step ST7, then, ends the processing in Step ST6.)

Regarding claim 2, Kitano teaches all of the limitations of claim 1 and further teaches, wherein the operation of the main control unit includes a power supply state to the main control unit and an operation clock. (Kitano para 86; 157 -158 transmitter 81 transmits a clock synchronies to be transmitted through the HDMI cable. in this case, the BD recorder 171 connected to the HDMI connector 101a is in a state of power OFF, namely, is not in the active state. indicating connectors to which cables are connected are displayed in different appearances (connectors to which cables are not connected or active-state [power off] devices are not connected concerning the HDMI connectors). According to the distinction, the user can recognize that the cable is connected to the HDMI connector 101a but the connected device is not in the active state [powered off].)

Regarding claim 3, Kitano teaches all of the limitations of claim 1 and further teaches, wherein the interface is a high definition multimedia interface (HDMI), and the first control signal, and the second control signal are consumer electronics control (CEC) messages. (Kitano Para 165 HDMI connectors and CEC operation can be performed)

Regarding claim 4 Kitano teaches all of the limitations of claim 1 and further teaches, wherein the signal management unit is further configured to transmit the first control signal to the second information processing apparatus at a first time interval in case the power supply state (Kitano para 158, indicating connectors to which cables are not connected (connectors to which cables are not connected or active-state devices are not connected concerning the HDMI connectors; Para 71 when the external device in the active state is connected, voltage of the HPD pin is increased.  The connection information by monitoring the voltage of the HPD pin.)

(Kitano Para 71, The connection information of external devices (source devices) in the active state to the HDMI connectors 101a to 101c is obtained, when the external device in the active state is connected, voltage of the HPD pin is increased.  It is noted that there are ‘devices’ each with a potential state control signals; each device can receive a single even if the other is turned off i.e. second information processing apparatus. Also Applicant’s specifications paragraph 23 stated “when a power supply state to the transmission/reception control unit is stopped, it is possible to cause the signal management unit to transmit the first control signal to the other apparatuses at a first time interval and determine an insertion/extraction state of an HDMI cable as a connection state of the interface on the basis of the second control signal received from the other apparatus in response to the first control signal.”

Regarding claim 5 Kitano teaches all of the limitations of claim 4 and further teaches, wherein the signal management unit is further configured to: transmit the polling signal to the second information processing apparatus at the first time interval; and determine the insertion/extraction state of the HDMI cable in accordance with presence or absence of a response signal which is the second control signal transmitted in response to the polling signal. (Kitano para 147, When the HDMI active detection is set to ON, the control unit 105 acquires connection information of external devices in the active state to the HDMI connectors 101a to 101c as described above at the time of turning on the power, or at prescribed timing [polling]) also 164

Regarding claim 6 Kitano teaches all of the limitations of claim 4 and further teaches, wherein, in case a third control signal transmitted from the second information processing apparatus at a second time interval shorter than the first time interval is received, the signal management unit 

is further configured to :

transmit a response signal which is a fourth control signal to the second information processing apparatus; and reset a time interval at which the polling signal is transmitted. (Kitano para 166, the cable detection circuit 115 shown in FIG. 6 is provided at the DVD recorder and the like included in the source device.  In this case, the source device can determine whether the HDMI cable is connected to the HDMI connector or not by using the cable detection circuit 115. Therefore, the source device can determine whether topology of CEC is effective or not even when the sink device is in a standby state and voltage of the HPD line is in a low level, as a result, CEC operation)

Regarding claim 8 Kitano teaches all of the limitations of claim 1 and further teaches, further comprising a manipulation input unit configured to: receive a manipulation input from a user; and generate a manipulation signal corresponding to manipulation content, wherein in a case where the operation of the transmission/reception control unit is stopped, and the operation of the main control unit is stopped, based on  the manipulation signal is generated by the manipulation input unit, the signal management unit is further configured to resume the operation of the transmission/reception control unit and resumes the operation of the main control unit.(Kitano Para 16, device may further include a user operation unit performing input switching by selecting the connector indication displayed on the display panel and a selection limitation unit limiting connector indications which can be selected by the user)

Claim 11 is rejected using the same rejections a made to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano as applied to claim above, and further in view of Majid US 20140362294 .

Regarding claim 9 Kitano teaches all of the limitations of claim 1 but does not teach, wherein, in a case where the operation of the transmission/reception control unit is stopped, and the operation of the main control unit is stopped, based on a determined control signal is received from the second information processing apparatus, the signal management unit is further configured to resume the operation of the transmission/reception control unit and the operation of the main control unit. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Majid.  Regarding wherein, in a case where the operation of the transmission/reception control unit is stopped, and the operation of the main control unit is stopped, based on a determined control signal is received from the second information processing apparatus, the signal management unit is further configured to resumes the operation of the transmission/reception control unit, and the operation of the main control unit., Majid teaches (Majid [0054] switching to a particular input source is accompanied by commands to control the display of the audiovisual content.  For example, if the input device is turned off, the display device may send a command (e.g., via HDMI CEC) to power up the device.  Likewise, if the audiovisual content from the input device is paused or inactive, the display device may send a command to resume or play the content.  A similar command may be sent to the previously selected input source to stop or pause playback, power off, and the like.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Kitano in view of Majid such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving communications between devices. 

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katano as applied to claim above, and further in view of Narushima US 20130086622.

Regarding claim 10 Kitano teaches all of the limitations of claim 1 but does not teach, wherein the signal management unit is further configured to transmit the first control signal including a logical address of the first information processing apparatus which is a transmission source and a logical address of the second information processing apparatus which is a transmission destination. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Narushima.  Regarding wherein the signal management unit is further configured to transmit the first control signal including a logical address of the first information processing apparatus which is a transmission source and a logical address of the second information processing apparatus which is a transmission destination. Narushima teaches (Narushima Fig.3 and Para 38 CEC line transmitting signal from the upstream device to a downstream device. And is also used to provide a physical address information from the upper side device of the physical address to a lower side device.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Kitano in view of Narushima such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving communications between devices. 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F 12-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIHAR KARWAN/
Examiner, Art Unit 2422
                                                                                                                                                                                                       /JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422